Citation Nr: 1106658	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  04-16 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder, to include associated cognitive and neurologic 
manifestations.  

2.  Entitlement to a compensable rating for chronic obstructive 
pulmonary disease (COPD) prior to October 16, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to November 
1989 and January 1991 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied entitlement 
to service connection for an undiagnosed illness.  

The Veteran provided testimony before the undersigned in a 
hearing at the Board in September 2008.  A transcript is of 
record.  He stated during the hearing that he was claiming 
cognitive and neurological impairment as a symptom of PTSD.    

In October 2008, the Board remanded the claim for service 
connection for cognitive and neurological impairment as 
inextricably intertwined with the undeveloped issue of service 
connection for PTSD based on the Veteran's testimony to the Board 
and to health providers.  

The Veteran's claim for service connection for PTSD was first 
denied in an unappealed August 2004 rating decision.  Typically, 
where the claim in question has been finally adjudicated at the 
RO level and not appealed, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened, regardless of whether the previous action denying 
the claim was appealed to the Board.  38 U.S.C.A. § 7105 (West 
2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The 2004 denial was premised on the absence of credible 
supporting evidence of a claimed stressor.  See 38 C.F.R. 
§ 3.304(f) (generally requiring credible supporting evidence of a 
claimed stressor in order to establish service connection for 
PTSD).  Since the 2004 rating decision, VA has amended 38 C.F.R. 
§ 3.304(f), to dispense, in some cases, with the requirement for 
credible supporting evidence of a stressor.  75 Fed. Reg. 39,843 
(July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The 
changes create a new factual basis for the Veteran's claim, and 
require that it be adjudicated on a de novo basis without the 
need for reopening.  See Pelegrini v. Nicholson, 18 Vet. App. 
112, 125-26 (2004).

The Veteran's claims for service connection for PTSD, cognitive 
and neurologic impairment were initially developed as separate 
issues. The Court subsequently held that when a claimant makes a 
claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD 
encompassed benefits based on other psychiatric disabilities).  
Therefore, the Board construes the Veteran's claims for service 
connection for cognitive and neurological impairment as well as 
PTSD as encompassing entitlement to service connection for a 
psychiatric disability regardless of the diagnosis.

As discussed below, the application of recent changes to VA 
regulations now makes it possible to grant the Veteran's claim 
without any further development.  

In October 2008, the Board also remanded the issue of entitlement 
to service connection for joint pain, to include as due to an 
undiagnosed illness, for further development.  A March 2010 
rating decision resolved the appeal through a grant of service 
connection for right shoulder strain.  As this represented a full 
grant of the benefit sought on appeal, the issue will not be 
considered here.   

The issue of entitlement to an initial 10 percent rating for COPD 
prior to October 16, 2007, is remanded to the RO via the Appeals 
Management Center (AMC).  The Veteran will be advised if further 
action is required on his part.


FINDING OF FACT

The Veteran has currently diagnosed PTSD linked by VA 
psychologist to in-service stressors related to his fear of 
hostile military action during his service in the Persian Gulf.  


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.



Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for PTSD, requires medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.)(1994)(DSM 
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2010).  

VA has amended its adjudication regulations governing service 
connection for PTSD to provide that:

If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and 
that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is consistent with 
the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with 
an event or circumstance that involved actual or 
threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror. 
75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran has failed without explanation to report for recent 
VA examinations to evaluate his PTSD claim.  Where a claimant 
fails without good cause to report for necessary VA examinations 
in connection with an original claim, the claim will be decided 
on the basis of the evidence of record.  38 C.F.R. § 3.655 
(2010).  An examination is not needed at this point, because the 
Veteran had reported for a February 2008 VA examination, and the 
report of that examination contains the information needed to 
decide the claim under the newly amended provisions of 38 C.F.R. 
§ 3.304(f).

Post-service treatment records, including a February 2008 VA 
psychiatric examination, demonstrate diagnoses of PTSD.  The 
February 2008 VA examination noted the clinical impression of 
depressive disorder, not otherwise specified, and cocaine 
dependency and alcohol abuse, both in remission.  The examiner 
found that the drug and alcohol abuse were secondary to PTSD.  
Therefore, the first element of service connection-a current 
disability-has been satisfied.  

The Veteran has reported a number of stressors during service in 
the Persian Gulf War, including seeing burned or dismembered 
bodies while on patrol and being attacked by scud missiles.  The 
Veteran also reported in testimony and statements to the Board 
and to a February 2008 VA examiner that he experienced 
significant fear while serving in the Persian Gulf as a result of 
these stressors.  

The Veteran's DD 214 and service records show service with the 
229th Military Police Company as a satellite/microwave systems 
operator as well as over six months of service in the Persian 
Gulf.  A service member also assigned to the 229th Military 
Police Company at the same time as the Veteran submitted a 
statement dated December 2008 describing many of the same 
stressors, including sub missile attacks and seeing burned and 
mangled bodies on patrol.   

The VA psychologist who conducted the February 2008, VA 
examination reported a clinical impression of PTSD based on the 
Veteran's reports of stressors involving fear while serving in 
the Persian Gulf.  The examiner stated that the Veteran's PTSD 
symptoms noted upon examination were consistent with what had 
been noted by other evaluators since the mid-1990s.  The examiner 
further stated that the PTSD symptoms, including social and 
emotional detachment and passive suicidal thoughts, appeared 
related primarily to memories of his time serving in the Persian 
Gulf arena.  

Resolving doubt in the Veteran's favor, the Board finds his 
statements regarding fear of hostile military activity while 
serving in the Persian Gulf to be credible and consistent with 
his military service with the 229th Military Police Company.  As 
the Veteran's PTSD symptoms have been medically linked to his 
reported in-service stressors, entitlement to service connection 
for PTSD is granted.  



ORDER

Service connection for PTSD with associated cognitive and 
neurologic impairment, is granted.  



REMAND

In a November 2008 rating decision, the Appeals Management Center 
carried out the Board's decision to grant service connection for 
COPD.  The AMC assigned a noncompensable rating, effective 
September 26, 1995; and a 10 percent rating, effective October 
16, 2007.  In March 2009, the Veteran submitted a notice of 
disagreement with the effective date of the 10 percent rating.  A 
statement of the case has not been issued as it relates to this 
issue.  The Board is required to remand the case for issuance of 
the statement of the case.  Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC on the issue of entitlement to a 
10 percent rating for chronic obstructive 
pulmonary disease (COPD) prior to October 16, 
2007.  The issue should not be certified to 
the Board unless a timely substantive appeal 
is received.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


